Citation Nr: 1223465	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral lower extremity peripheral neuropathy, currently rated as 10 percent disabling for each extremity.

2.  Entitlement to an increased rating for bilateral upper extremity peripheral neuropathy, currently rated as 10 percent disabling for each extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.   

The Veteran presented testimony at a Board hearing in September 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

At the September 2011 Board hearing, the Veteran stated that he is unable to work as a result of his service connected disabilities (particularly diabetes mellitus and peripheral neuropathy).  The Board finds that a claim of entitlement to a total rating based on individual unemployability (TDIU) is reasonably raised by the record.  The Board observes that Virtual VA records include a May 2012 rating decision codesheet that reflects that a TDIU was denied.  However, the rating decision in the Virtual VA records does not appear complete in that there is no discussion of the issue.  The Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  Consequently, the issue is properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evidence has been submitted directly to the Board within 90 days of certification to the Board.  The evidence includes outpatient treatment records and a June 2011 VA examination.  However, the Veteran has not waived his right to have the evidence considered by the Regional Office, pursuant to 38 C.F.R. 20.1304(c). 

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether increased ratings are warranted for the Veteran's service connected peripheral neuropathy of the upper and lower extremities.       

Accordingly, the case is REMANDED for the following action:

1.  Make sure that the VA records are updated and in the claims folder.

2.  If the RO has not already done so, it should schedule the Veteran for a VA examination for the purpose of determining whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability.  The examiner's opinion should include a discussion regarding each of the Veteran's service connected disabilities: posttraumatic stress disorder; diabetes mellitus with erectile dysfunction, nephropathy, bilateral cataracts, and diabetic retinopathy; peripheral neuropathy of the bilateral upper and lower extremities; bilateral varicose veins; and malaria.   

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


